Title: To John Adams from the Chevalier de La Luzerne and François Barbé-Marbois, 7 August 1779
From: La Luzerne, Anne César, Chevalier de,French Minister to the U.S.,Barbé-Marbois, François de
To: Adams, John


      
       
        7. aout 1779
       
      
      Le Chevalier de la Luzerne et m. de marbois sont bien sensibles au souvenir de Monsieur Adams et ont appris avec bien de plaisir que son indisposition n’avait point eu de suites.
      Le Docteur Cooper ne prechera point aujourd’hui: M. le Chevalier de la Luzerne espere avoir une autre occasion de l’entendre.
      M. de marbois a pris des arrangemens avec M. Cushin pour assister aujourd’hui à un autre sermon.
      Nous esperons avoir l’honneur de voir aujourd’hui Monsieur Adams ou chez lui ou sur la Fregatte ou nous allons diner.
     